Citation Nr: 1702044	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served in the United States Navy from March 1945 to October 1946.  He also served in the United States Army Reserve (USAR), to include verified active duty for training (ACDUTRA) on August 21, 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of an injury of the right ankle.  The appellant appealed the RO's determination to the Board. 

In October 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence in support of his claim, along with a waiver of initial consideration by the RO.

Regarding the issue on appeal, by an October 1998 rating decision, the RO, in part, denied service connection for a right ankle disability.  In an undated letter to the appellant, the RO informed him of its decision.  The appellant did not submit a timely notice of disagreement (NOD) to the October 1998 rating decision, nor did he submit any additional evidence within a year following its issuance.  See 38 C.F.R. § 3.156(b) (2016); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 1998 rating decision became final one year later.  38 C.F.R. § 3.156 (2016).

VA received the appellant's petition to reopen his previously denied claim for service connection for residuals of a right ankle injury in November 2011.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  In support of the petition to reopen, the appellant submitted personnel records reflecting that he had sustained an injury to his right leg while on annual training with the United States Army Reserve on August 21, 1960.  It does not appear that these official service department records were of record at the time the RO previously considered the claim in October 1998.  Under current regulations, notably, 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant (italics added for emphasis) official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Under the applicable regulations, the addition to the record of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material evidence to reopen standard.  See 38 C.F.R. § 3.156(c).  Since relevant service records were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  The newly received official service department records are relevant to the appellant's claim because they show that he injured his right leg during a period of ACDUTRA; thus, the Board find that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the appellant's claim on the merits, and the receipt of new and material evidence is not required. 

As provided further below, additional development of the evidence is required, and the claim for service connection for residuals of an injury to the right ankle will therefore be remanded for additional development prior to readjudication.

In addition, by a March 2014 rating action, the RO granted service connection for skin cancer excisions of the right mid-lateral back/right back and left upper back and frontal scalp/left temple at the hair line; each disability was assigned an initial noncompensable evaluation, effective February 15, 2013--the date VA received the appellant's original claim for compensation for these disabilities.  By that rating action, the RO also denied service connection for a skin cancer excision of the left cheek.  The appellant has submitted a timely NOD with the RO's assignment of initial noncompensable ratings assigned to the service-connected skin cancer excisions of the back and frontal scalp and denial of service connection for skin cancer excision of the left cheek in December 2014.  As a timely NOD has been received, the appellant has appropriately initiated the appellate process with respect to these initial rating and service connection claims and VA has a duty to issue a Statement of the Case (SOC) as to these issues so that the he may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  While the Board is aware of the United States Cort of Appeals for Veterans Claim's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the appellant has requested a hearing before the RO's Decision Review Officer, which is pending.  Any action by the Board at this time may actually serve to delay the RO's action on the appeal.  Therefore, the Board will take no action at this time, and the issues of entitlement to initial compensable disability ratings for skin cancer excisions of the right mid-lateral back/right back and left upper back and frontal scalp/left temple at the hair line and entitlement to service connection for a skin cancer excision of the left cheek that are presently before the RO will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for residuals of a right ankle injury additional substantive development is required.  Specifically, the AOJ should obtain outstanding service personnel and treatment records from the appellant's period of service in the USAR.  A remand is also required to schedule the appellant for a VA examination to determine the etiology of any current right ankle disability.  The Board will discuss each reason for remand below. 


i) Outstanding USAR records

The Board finds that a remand is warranted in order to contact all agencies that might have possession of the appellant's service treatment records and/or personnel records from August 21, 1960.  All efforts to obtain the appellant's records should be documented.  If any records are unavailable, a formal finding of unavailability should be issued.

ii) VA examination

The appellant maintains that he injured his right ankle during a period of annual training with the USAR, that his right leg was casted for three (3) months and that he has continued to have intermittent right ankle problems since that time.  (Transcript at pages 4-10).  

In support of his claim, the appellant submitted personnel records reflecting that he had sustained an injury to his right leg while on annual training with the USAR on August 21, 1960.  Post-service VA treatment records contain an assessment of pain involving the right ankle and foot.  In view of the appellant's credible testimony before the undersigned, military personnel record reflecting that he had injured his right leg during a period of ACDUTRA on August 21, 1960 and treatment records disclosing that he has continued to experience right ankle pain, the Board finds that the appellant should be afforded a VA examination to determine whether any currently diagnosed right ankle disorder is etiologically related to, or had its initial onset during, his period of verified ACDUTRA on August 21, 1960.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the appellant's service treatment records and service personnel records pertaining to his period(s) of USAR service, to include August 21, 1960.

2.  After the development in directive 1 has been completed and any additional records have been associated with the appellant's electronic record,  schedule the appellant for a VA ankle examination with an appropriate clinician.  The appellant's Veterans Benefits Management System and Virtual VA electronic records must be reviewed.  All necessary studies and tests should be conducted. 
 
The examiner should clearly diagnose all right ankle disabilities present on examination.
 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current right ankle disability had its clinical onset during a verified period of ACDUTRA, notably August 21, 1960. 
 
The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address an August 21, 1960 military personnel record reflecting that the appellant had sustained a right leg injury while on annual training with the USAR. 

3.  The claim should be readjudicated.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case to the Veteran and his representative; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

